FARMER, Judge,
dissenting.
I disagree with the first district’s constitutional decision in this case. The plenary power of the legislature to establish substantive rights, to my mind, carries with it the power to say when a right is so important that the judicial determination of it is final for purposes of appellate review. Secure detention of juvenile offenders is surely among such matters.
Moreover, limiting review of detention orders to habeas corpus operates as a limitation on the power of the court to review them. The only issue sustainable in habeas corpus is whether the detention is illegal, while appeal allows review of any issue touching or concerning the detention. I would certify conflict with T.L.W.